Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered November 29, 1990, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s argument on appeal that his plea allocution failed to establish a voluntary waiver of his constitutional rights and failed to establish the elements of the crime to which he was pleading beyond a reasonable doubt is unpreserved for review as a matter of law since defendant never moved to withdraw the plea (People v Lopez, 71 NY2d 662), and we decline to review in the interest of justice. Were we to review, we would find defendant’s arguments to be without merit, defendant having admitting at the plea that he entered an office building in which he was not employed and stole the complainant’s wallet while he was out of his office, and the court having informed defendant of the constitutional rights he was waiving by pleading guilty and the various sentences he might receive based upon his criminal history and the charge to which he was pleading (see, People v Harris, 61 NY2d 9). Concur — Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.